                  Case 20-00154-ELG                     Doc 63-2 Filed 03/29/21 Entered 03/29/21 14:47:16                                                   Desc
                                                              Exhibit BPO Page 1 of 5
2922 PENNSYLVANIA AVE SE                                    WASHINGTON DC 20020
Estimated Value: 427,000                                                                                     Loan No:                                             Date: 02/15/2020
High: 448,400 Low: 405,600                                                                                    Ref No:                                          Retro Dt:



 Property Information
 County: DISTRICT OF COLUMBIA (                   Property Type: Single Family (SFR)   Beds: 3                          Baths: 2                         SqFt: 1536
 Land: 5745                                       Yr Built: 1922                       Carrier Route: C018              Asd Value: 298,190               Asd Yr: 2019
 Sld Price:                                       Sld Date:                            List Price: 3,200                List Date: 09/04/2018            Off Mkt Date: 10/05/2018

 Additional Information
 Parcel Number:                                             Census Tract:              Floor Count: 1        Basement | Unfinished: | 1569               Pool:
 Legal Description: INC PENSN FUND DEFAULT SALE             View:                      Land Value: 168,560   Improvements: 129,630                       Market Value:
 Owner(s): PEACOCK,WALTER L and RONES,LORIE L               Zoning: R1B                Property Tax: 2,535   Property Tax Year: 2019                     Waterfront: N
 Condition: Excellent
 Last Sale 1st Loan:                                                                   Type:                 Lender:
 Last Sale 2nd Loan:                                                                   Type:                 Lender:
 Last Refi 1st Loan:                                        Date:                      Type:                 Lender:
 Last Refi 2nd Loan:                                        Date:                      Type:                 Lender:

 Comparables Criteria
 Data Source: Local Mkt / Public Record                                                    Search Method: Neighborhood                   Max Dist:
 Beds: -                                    Baths: -                                       Living Area(sf): 1229 - 1843                  Land Area(sf): -
 List Price: -                              Sold Price: -                                  Age: 68 - 128                                 Months Back: 12
   Sales Type Filter: -
 Comments:
 Subject property is in a suburban area of WASHINGTON , DC. It is an occupied detached single family residence built in 1922 with a Gross Living Area of 1,536
 sq.ft. in average condition with 3 bedrooms , 2 baths, partial basement finished on a 5,745 sq.ft. lot. The property has a 1 car attached garage. Property
 characteristics were reconciled using the Public Records, Prior report, online resources and recent photographs. They describe the subject similarly except Public
 Record describes Gross living area 1569 sq. ft., and 3 bathrooms. According to Public Records and online sources the subject has not been sold or transferred in
 the past 36 months and is not currently listed for sale. There are no external factors affecting the value of the subject or the comparables. The Subjects market
 is increasing. There is limited REO activity in the immediate market area. The Comparables selected included only similar in location and condition. These were
 the best available at the time of the valuation, they are felt to best represent the subject. The prior reviewed value was $377,000 dated 10/02/2019. The current
 reconciled value is $427,000. Comparables 1 and 3 were considered to determine the reliability. This represents a significant increase from the prior reviewed
 value as due to increase in market condition.

 Historical List / Sale Information
 Date            Price           Type         Data Source       Buyer                                                       Seller
 10/05/2018      3,200           Expired      Local Mkt
 09/04/2018      3,200           Listed       Local Mkt

 Comparables Map




 Selected Comparables
 #    Dist. Address                        Beds Baths       Living      Land    Yr Built    Sold        Sold Dt      List         List Dt       C.Rte.   REO   FC   SS Source Status
 1    0.43                                 3      2         1,422       6,534    1925      430,000    08/22/2019   430,000      07/19/2019       C015                   L Mkt  Sold
 3    0.05                                 3     2.5        1,710       3,049    1928      420,000    09/11/2019   430,000      07/12/2019       C018                   L Mkt  Sold
 4    0.47                                 3      2         1,320       5,447    1940      355,000    06/27/2019                                 C008                   Public Sold

 Other Comparables
 #    Dist. Address                        Beds Baths       Living      Land    Yr Built    Sold        Sold Dt      List         List Dt       C.Rte.   REO   FC   SS Source Status
 2    0.51                                 3      2         1,521       4,356    1912      565,000    01/31/2020   550,000      01/02/2020       C002                   L Mkt  Sold
               Case 20-00154-ELG      Doc 63-2 Filed 03/29/21 Entered 03/29/21 14:47:16                                        Desc
                                            Exhibit BPO Page 2 of 5
2922 PENNSYLVANIA AVE SE                  WASHINGTON DC 20020
Estimated Value: 427,000                                                             Loan No:                                         Date: 02/15/2020
High: 448,400 Low: 405,600                                                            Ref No:                                      Retro Dt:


 Other Comparables
 #    Dist. Address          Beds Baths   Living   Land    Yr Built    Sold       Sold Dt     List      List Dt     C.Rte.   REO   FC   SS Source Status
 5    0.44                   3      2     1,337    4,450    1949      535,000   08/26/2019                           C015                   Public  Sold
 6    0.15                   3      2     1,296    8,752    1950      556,000   07/08/2019                           C018                   Public  Sold
 7     0.3                   3     2.5    1,394    2,178    1940                             499,000   10/07/2019    C018                   L Mkt  Active
 8     0.3                   3      3     1,394    2,253    1940      499,000   09/24/2019                           C018                   Public  Sold
 9    0.41                   4      3     1,710    2,613    1930                             624,950   01/31/2020    C019                   L Mkt  Active
 10   0.26                   3      1     1,321    3,282    1941      425,000   01/13/2020                           C008                S  Public  Sold
 11   0.18                   2      3     1,372    4,166    1950      417,750   02/19/2019                           C008                   Public  Sold
 12   0.35                   2      2     1,346    2,178    1939      330,000   03/04/2019   339,999   12/06/2018    C012                   L Mkt   Sold
 13   0.28                   2      1     1,494    1,742    1939      275,000   12/06/2019   270,000   05/21/2019    C012                   L Mkt   Sold
 14   0.39                   3     3.5    1,296    1,306    1940      450,000   11/23/2019   450,000   10/10/2019    C015                   L Mkt   Sold
 15    0.4                   2      2     1,296    1,306    1940      366,500   06/19/2019   365,000   05/17/2019    C015                   L Mkt   Sold
               Case 20-00154-ELG   Doc 63-2 Filed 03/29/21 Entered 03/29/21 14:47:16   Desc
                                         Exhibit BPO Page 3 of 5
2922 PENNSYLVANIA AVE SE            WASHINGTON DC 20020
Estimated Value: 427,000                                            Loan No:               Date: 02/15/2020
High: 448,400 Low: 405,600                                           Ref No:            Retro Dt:


 Property Photos
                                                                  Front


                                                      1/14/2020
             Case 20-00154-ELG   Doc 63-2 Filed 03/29/21 Entered 03/29/21 14:47:16   Desc
                                       Exhibit BPO Page 4 of 5
2922 PENNSYLVANIA AVE SE          WASHINGTON DC 20020
Estimated Value: 427,000                                    Loan No:                     Date: 02/15/2020
High: 448,400 Low: 405,600                                   Ref No:                  Retro Dt:


 Charts
                    Case 20-00154-ELG                         Doc 63-2 Filed 03/29/21 Entered 03/29/21 14:47:16                                                        Desc
                                                                    Exhibit BPO Page 5 of 5
2922 PENNSYLVANIA AVE SE                                         WASHINGTON DC 20020
Estimated Value: 427,000                                                                                              Loan No:                                               Date: 02/15/2020
High: 448,400 Low: 405,600                                                                                             Ref No:                                            Retro Dt:


 Charts




Disclaimer: This estimate of market value is computer generated by the application of various mathematical formulas and techniques proprietary to Collateral Analytics, LLC to available
public record, local market and proprietary data. This report has not been prepared by a licensed appraiser nor does it constitute an appraisal of the subject property and should not be relied
upon as such. The data used to generate this report does not include information that could be derived from an inspection of the subject property and its surroundings. The condition of the
property could greatly affect the accuracy of the estimate of value. The data and the information derived from the data in this report is provided as available and “AS IS” and is intended for
internal asset valuation use only. All uses are at the user’s sole risk. Collateral Analytics, LLC is not liable for the accuracy of the data or information provided in this report. The accuracy of
the data and methodologies used are deemed reliable but are not warranted or guaranteed. The charts and graphs contained herein are computer generated by the application of various
mathematical formulas and techniques proprietary to Collateral Analytics, LLC to available public record, local market and proprietary data compiled by Collateral Analytics, LLC. Such data is
deemed reliable but may not be complete or accurate in all cases and is not guaranteed. Collateral Analytics, LLC is not liable for the accuracy of the information provided. The information
displayed in these graphics is provided “AS IS” and is intended for internal asset valuation use only. All uses are at the user’s sole risk.




           Equal Housing Opportunity Statement: We are pledged to the letter and spirit of U.S. policy for the achievement of equal housing opportunity throughout the Nation. We
encourage and support an affirmative advertising and marketing program in which there are no barriers to obtaining housing because of race, color, religion, sex, handicap, familial status, or
national origin.
